internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-110771-00 date date company trust a_trust b_trust c trust d trust e a b c d e state a b c d plr-110771-00 e f g h i j dear this letter responds to your letter dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code that company may file an s_corporation_election within five years of the termination of an earlier election company represents the following facts company was incorporated in state on a it transferred to each of trusts a b c d and e the trusts b shares of company stock on c company had no other shareholders the trusts were created on c by the parents of a b c d and e under the terms of the instrument creating each trust the beneficiary was to receive all income from all trust property on d company elected under sec_1362 to be an s_corporation and the trusts elected under sec_1361 to be electing small_business trusts esbts effective e each of the trusts had trustees of whom were unrelated to the beneficiary a was the sole beneficiary of trust a and a co-trustee of trusts b c d and e on f company revoked its s_corporation_election effective g a as co-trustee of trusts b c d and e consented to company’s revocation trust a did not consent on h pursuant to a court order the trusts terminated and distributed their shares of company stock to a b c d and e the beneficiaries of the trusts on the plr-110771-00 same date pursuant to a stock purchase agreement company redeemed the shares owned by b c d and e leaving a as the sole shareholder on i company filed a new s_corporation_election effective j the trusts plus a b c d and e as individuals consented to the election as shareholders during the period from j to h also on i qualified_subchapter_s_trust qsst elections were filed under sec_1361 for the trusts to be effective j except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that an electing_small_business_trust may be a shareholder of an s_corporation for purposes of sec_1361 sec_1361 provides that in the case of a_trust described in sec_1361 each potential_current_beneficiary of the trust shall be treated as a shareholder sec_1361 provides that for purposes of sec_1361 the term potential_current_beneficiary means with respect to any period any person who at any time during such period is entitled to or at the discretion of any person may receive a distribution from the principal or income of the trust sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if that election has been terminated under sec_1362 the corporation and any successor_corporation shall not be eligible to make an election under sec_1362 for any_tax year before it sec_5th tax_year which begins after the 1st tax_year for which the termination is effective unless the secretary consents to the election sec_1_1362-5 of the income_tax regulations provides that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan by the corporation or such shareholders to terminate the election plr-110771-00 based solely on the facts as represented by company in this ruling_request we conclude that company has not carried its burden under sec_1_1362-5 of establishing that under the relevant facts and circumstances the commissioner should consent to its new s_corporation_election within years of the revocation of its prior s election therefore consent to the election filed by company on i is denied except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding the validity of company’s initial s_corporation_election or that of the esbt election in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to company this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely donna m young senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
